Name: 2008/63/EC: Commission Decision of 20 December 2007 amending Decisions 2002/231/EC, 2002/255/EC, 2002/272/EC, 2002/371/EC, 2003/200/EC and 2003/287/EC in order to prolong the validity of the ecological criteria for the award of the Community eco-label to certain products (notified under document number C(2007) 6800) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: leather and textile industries;  building and public works;  chemistry;  social affairs;  communications;  marketing
 Date Published: 2008-01-19

 19.1.2008 EN Official Journal of the European Union L 16/26 COMMISSION DECISION of 20 December 2007 amending Decisions 2002/231/EC, 2002/255/EC, 2002/272/EC, 2002/371/EC, 2003/200/EC and 2003/287/EC in order to prolong the validity of the ecological criteria for the award of the Community eco-label to certain products (notified under document number C(2007) 6800) (Text with EEA relevance) (2008/63/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme (1), and in particular the second subparagraph of Article 6(1) thereof, After consulting the European Union Eco-labelling Board, Whereas: (1) Commission Decision 2002/231/EC of 18 March 2002 establishing revised ecological criteria for the award of the Community eco-label to footwear and amending Decision 1999/179/EC (2) expires on 31 March 2008. (2) Commission Decision 2002/255/EC of 25 March 2002 establishing ecological criteria for the award of the Community eco-label to televisions (3) expires on 31 March 2008. (3) Commission Decision 2002/272/EC of 25 March 2002 establishing criteria for the award of the Community eco-label to hard floor coverings (4) expires on 31 March 2008. (4) Commission Decision 2002/371/EC of 15 May 2002 establishing ecological criteria for the award of the Community eco-label to textile products and amending Decision 1999/178/EC (5) expires on 31 May 2008. (5) Commission Decision 2003/200/EC of 14 February 2003 establishing revised ecological criteria for the award of the Community eco-label to laundry detergents and amending Decision 1999/476/EC (6) expires on 29 February 2008. (6) Commission Decision 2003/287/EC of 14 April 2003 establishing the ecological criteria for the award of the Community eco-label to tourist accommodation service (7) expires on 30 April 2008. (7) Pursuant to Regulation (EC) No 1980/2000 a timely review has been carried out of the ecological criteria, as well as of the related assessment and verification requirements, established by those Decisions. (8) Given the different stages of the revision process for these Decisions it is appropriate to prolong the period of validity of the ecological criteria and the requirements for Decision 2002/255/EC and Decision 2002/371/EC for a period of 12 months, Decision 2003/287/EC for a period of 18 months, and Decision 2002/231/EC, Decision 2002/272/EC and Decision 2003/200/EC for a period of 24 months. (9) Since the review obligation pursuant to Regulation (EC) No 1980/2000 concerns only the ecological criteria and assessment and verification requirements, it is appropriate that Decisions 2002/231/EC, 2002/255/EC, 2002/272/EC, 2002/371/EC, 2003/200/EC and 2003/287/EC remain in effect. (10) Decisions 2002/231/EC, 2002/255/EC, 2002/272/EC, 2002/371/EC, 2003/200/EC and 2003/287/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Decision 2002/231/EC is replaced by the following: Article 5 The ecological criteria for the product group footwear, as well as the related assessment and verification requirements, shall be valid until 31 March 2010. Article 2 Article 4 of Decision 2002/255/EC is replaced by the following: Article 4 The ecological criteria for the product group televisions, as well as the related assessment and verification requirements, shall be valid until 31 March 2009. Article 3 Article 4 of Decision 2002/272/EC is replaced by the following: Article 4 The ecological criteria for the product group hard floor coverings, as well as the related assessment and verification requirements, shall be valid until 31 March 2010. Article 4 Article 5 of Decision 2002/371/EC is replaced by the following: Article 5 The ecological criteria for the product group textile products, as well as the related assessment and verification requirements, shall be valid until 31 May 2009. Article 5 Article 5 of Decision 2003/200/EC is replaced by the following: Article 5 The ecological criteria for the product group laundry detergents, as well as the related assessment and verification requirements, shall be valid until 28 February 2010. Article 6 Article 5 of Decision 2003/287/EC is replaced by the following: Article 5 The ecological criteria for the product group tourist accommodation service, as well as the related assessment and verification requirements, shall be valid until 31 October 2009. Article 7 This Decision is addressed to the Member States. Done at Brussels, 20 December 2007. For the Commission Danuta HÃ BNER Member of the Commission (1) OJ L 237, 21.9.2000, p. 1. (2) OJ L 77, 20.3.2002, p. 50. Decision as last amended by Decision 2005/783/EC (OJ L 295, 11.11.2005, p. 51). (3) OJ L 87, 4.4.2002, p. 53. Decision as last amended by Decision 2007/207/EC (OJ L 92, 3.4.2007, p. 16). (4) OJ L 94, 11.4.2002, p. 13. Decision as last amended by Decision 2005/783/EC. (5) OJ L 133, 18.5.2002, p. 29. Decision as last amended by Decision 2007/207/EC. (6) OJ L 76, 22.3.2003, p. 25. (7) OJ L 102, 24.4.2003, p. 82.